Title: To George Washington from Colonel William Malcom, 16 September 1778
From: Malcom, William
To: Washington, George


          
            Sir
            Wt point Sepr 16 1778
          
          Inclosed are the weekly returns of the Garrison—the Sentence of a General Court Mar: against Capt. Wood—and a Copy of the Act of Assembly of Connecticut, respecting the militia of that State—the last mention’d paper is Sent that Your Excellency may Decide, between the Colonels & me, whether they are to perform three months Actual Service in Camp, or whether a part of that time is Allowed for their march. I am more particular on this Subject because at this Crisis I consider eight or ten days as of importance.
          With respect to Wood, I presume to say that the Sentence is perfectly right, & the public happily delivered from an unprofitable Servant.
          The Artificers employ’d here were on different establishments—a Variety of reasons has induc’d me to turn them over entirely to the Quarter Master Generals Department—I find by experience that they shou’d be Kept in separ[a]te, unconnected Companys, & under that Department—when incorporated they avail themselves of emergencys & make their own terms.
          If your Excellency shoud have Occassion to employ Mr Erskine this way—I coud wish that he was orderd to make a Survey of the Fort & eminences near the advancd redoubts with the elevations. I am with due respect Your Excellencys most obedient and very Humbl. servt
          
            W. Malcom
          
          
          I wish Mr Tilghman woud write a note to Col. Stevens—desiring him to send me the account of arms deliver’d to Eno’s Poors McLellan’s & Mosleys Regts.
          
        